DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s originally filed Specification discloses that the claimed “plurality of locating features” can have a grooved surface, an inclined angle, a concave surface, or a flat surface, but does not disclose that the “plurality of locating pins” have one of a grooved surface, a concave surface, and a flat surface, as claimed in Claim 16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locating features,” “centering features,” “alignment element,” and “sealing assembly.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of Claim 1 establishes antecedence for “a cluster tool assembly” and “a transfer arm.”  Therefore, it is unclear if claimed “a cluster tool assembly” and “a transfer arm” in the claim body are referencing the “cluster tool assembly” and “transfer arm” in the preamble, or claiming a second and different “cluster tool assembly” and “transfer arm.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 14n are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavitsky et al. US (2014/0271081).
Lavitsky discloses;
Claim 11. A pedestal assembly (104 and 186) for use in a processing chamber, the pedestal assembly comprising: a substrate support (104) comprising: a plurality of alignment elements (406) configured to mate with a plurality of centering features (section of 524 in contact with respective 406) disposed on an inner disc (508) of a shutter disc (414); and a sealing assembly (186 and surface of 404 that contacts with 526) configured to form a seal with a sealing surface (526) of an outer disc (522) of the shutter disc disposed on the inner disc of the shutter disc (Col. 5-11 and Fig. 1-7).  
Claim 12. The pedestal assembly of claim 11, wherein each of the alignment elements has a pin shape (Fig. 6).  
Claim 14. The pedestal assembly of claim 11, wherein the alignment elements are removably coupled to the substrate support (Fig. 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavitsky in view of Mitsuhuro (JP H0963959).
Lavitsky discloses;
Claim 1. A shutter disc (414) for use in a cluster tool assembly comprising a processing chamber (100) and a transfer arm (118), the shutter disc comprising: an inner disc (508); and an outer disc (522) configured to be disposed on the inner disc, wherein the inner disc comprises: a locating feature (502) configured to mate with a locating pin (500) of a (interpreted as “the”) transfer arm (418) of a (interpreted as “the”) cluster tool assembly (100); and a plurality of centering features (section of 524 in contact with respective 406) configured to mate with alignment elements (406) of a substrate support (404) disposed in the processing chamber of the cluster tool assembly (Par. 0040-0062 and Fig. 1 and 5-6).  
Claim 2. The shutter disc of claim 1, wherein the outer disc comprises a sealing surface (526) configured to form a seal with a portion of a sealing assembly (602) of the processing chamber (Par. 0077 and Fig. 6).  
Claim 4. The shutter disc of claim 3, wherein the plurality of locating features comprise the same material as the inner disc.  
Claim 5. The shutter disc of claim 3, wherein each of the plurality of locating features has a grooved surface (the cross-section of 524 is a channel) (Fig. 5).  
Claim 6. The shutter disc of claim 3, wherein the locating feature has a concave surface (Fig. 5).  
Claim 7. The shutter disc of claim 3, wherein the locating feature has a flat surface (596) (Fig. 5).  
Claim 8. The shutter disc of claim 3, wherein the plurality of centering features comprise the same material as the inner disc.  
Claim 9. The shutter disc of claim 1, wherein the centering feature is a notch (the cross-section of 524 is a U-shaped indentation) (Fig. 5).  
Claim 15. A cluster tool assembly (100) comprising: a central transfer apparatus (108) comprising a transfer arm (418) configured to transfer and support a shutter disc (414), wherein the transfer arm comprises a locating pin (500) configured to mate with a locating feature (502) disposed on an inner disc (508) of the shutter disc supposed on the transfer arm; and a processing chamber (102) comprising a pedestal assembly (104 and 186), the pedestal assembly comprising: a substrate support (104) comprising: a plurality of alignment elements (406) configured to mate with a plurality of centering features (section of 524 in contact with respective 406) disposed on the inner disc of the shutter disc; and a sealing assembly (186 and surface of 404 that contacts with 526) configured to form a seal with a sealing surface (526) of an outer disc (522) of the shutter disc disposed on the inner disc of the shutter disc (Col. 5-11 and Fig. 1-7).  
Claim 16. The cluster tool assembly of claim 15, wherein the locating pin on the transfer arm has one of a grooved surface, a concave surface, and a flat surface (510 is a flat surface) (Fig. 5).  
Claim 18. The cluster tool assembly of claim 15, wherein each of the alignment elements on the substrate support has a pin shape (Fig. 6).  
Claim 20. The cluster tool assembly of claim 15, the plurality of alignment elements appear to be removably coupled to the substrate support (Fig. 6).
Lavitsky does not recite;
Claims 1 and 15.  The locating feature and locating pin are a plurality of locating features configured to mate with a plurality of locating pins.
	However, Mitsuhiro discloses a cluster tool assembly (10) comprising: 
a central transfer apparatus (30) comprising a transfer arm (34 and 36) configured to transfer and support a shutter disc (S), and further teaches the shutter disc has a plurality of locating features (74) configured to mate with a plurality of locating pins (76) (Par. 0019 and Fig. 1-3).
	Therefore, in view of Mitsuhiro’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lavitsky’s single locating features and single locating pin to include a plurality of locating features configured to mate with the plurality of locating pins to provide rotational stability between the shutter disc and transfer arm.
Lavitsky does not recite;
Claim 3. The shutter disc of claim 1, wherein the inner disc comprises material selected from a group consisting of aluminum oxide (A203), zirconium oxide (Zr2O3), silicon carbide (SiC), and aluminum nitride (AIN).  
Claim 10. The shutter disc of claim 1, wherein the outer disc comprises material selected from a group consisting of titanium (Ti), aluminum-silicon-carbon (AISiC), stainless steel (SST), and aluminum (Al).  
Claim 13. The pedestal assembly of claim 11, wherein the plurality of alignment elements comprise material selected from molybdenum (Mo) or tungsten (W).  
Claim 17. The cluster tool assembly of claim 15 wherein the plurality of locating pins on the transfer arm comprise material selected from molybdenum (Mo) or tungsten (W).  
Claim 19. The cluster tool assembly of claim 15, wherein the plurality of alignment elements on the substrate support comprise material selected molybdenum (Mo) or tungsten (W).  
However, regarding the limitations of Claims 3, 10, 13, 17, and 19, the Examiner takes Official Notice that aluminum oxide (A203), zirconium oxide (Zr2O3), silicon carbide (SiC), and aluminum nitride (AIN), titanium (Ti), aluminum-silicon-carbon (AISiC), stainless steel (SST), aluminum (Al), molybdenum (Mo) and tungsten (W) are all materials well known to one of ordinary skill in the art, as well as their respective material properties.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lavitsky’s structural components to be made with the materials as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652